             Case 2:18-cv-00506-MJP Document 67 Filed 09/21/20 Page 1 of 3

 1                                                              The Honorable Marsha J. Pechman

 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 7                                         AT SEATTLE

 8   SCOTT MILLER, an individual, MICHAEL               NO. 2:18-cv-00506 MJP
     SPAULDING, an individual,
 9                                                      COURT’S REVISED CASE SCHEDULE
                   Plaintiffs,
10

            v.
11
     KSHAMA SAWANT, an individual. CITY OF
12   SEATTLE, a municipal corporation,
13                 Defendant.
14


            Pursuant to the Court’s Minute Order (Dkt. 58), entered on August 14, 2020, Plaintiffs
15
     Scott Miller and Michael Spaulding and Defendant Kshama Sawant (collectively, the
16
     “Parties”) hereby submit the following agreed case schedule.
17
      FRCP 26(f) Conference                          December 15, 2020
18
      Initial Disclosures Pursuant to FRCP           January 4, 2021
19
      26(a)(1)
20
      All motions related to discovery must be       April 5, 2021
21
      FILED by:
22
      Discovery Completed by:                        April 26, 2021
23
      All dispositive motions must be FILED by:      July 9, 2021
24

25

      REVISED CASE SCHEDULE - 1
      (2:18-cv-00506-MJP)
              Case 2:18-cv-00506-MJP Document 67 Filed 09/21/20 Page 2 of 3
 1   Motions in Limine must be FILED by:              October 8, 2021
 2

 3   Agreed Pretrial Order OR if counsel              October 20, 2021
     request to dispense with, and the Court
 4
     approves, Witness and Exhibit Lists are
 5   due on:

 6
     (Jury Trial) Proposed Voir Dire, Jury            October 20, 2021
 7   Instructions and Trial Briefs or (Bench Trial)
 8   Trial Briefs and Proposed
     Findings of Fact and Conclusions of Law
 9   shall be filed by
     Pretrial conference will be HELD                 October 27, 2021 at 1:30 p.m.
10
     Trial:                                           November 8, 2021
11

12

13

14

15

16
17   Signed this 21st day of September, 2020.




                                   Marsha J. Pechman
                                   United States Senior District Judge




     REVISED CASE SCHEDULE - 2
     (2:18-cv-00506-MJP)
      Case 2:18-cv-00506-MJP Document 67 Filed 09/21/20 Page 3 of 3




REVISED CASE SCHEDULE - 3
(2:18-cv-00506-MJP)
